Exhibit 99.1 FOR IMMEDIATE RELEASE May 10, 2016 Nasdaq Capital Markets - GTIM GOOD TIMES RESTAURANTS REPORTS Q2 RESULTS Total Revenues +76% with Restaurant Level Operating Profit +66% in Q2* Adjusted EBITDA +92% in Q2* Plans for Accelerated Development Conference Call Tuesday, May 10, 2016, at 3:00 p.m. MDT/5:00 p.m. EDT (DENVER, CO) Good Times Restaurants Inc. (Nasdaq: GTIM), operator of Good Times Burgers & Frozen Custard, a regional quick service restaurant chain focused on fresh, high quality, all natural products and Bad Daddy’s Burger Bar, a full service, upscale concept today announced its preliminary unaudited financial results for the second fiscal quarter ended March 31, 2016. Key highlights of the Company’s financial results include: · Same store sales for company-owned Good Times restaurants increased 0.5% for the quarter and 2.6% for the year on top of last year’s increase of 8.3% for the quarter and 8.1% for the year, which makes twenty-three consecutive quarters of same store sales growth · Same store sales for company-owned Bad Daddy’s restaurants increased 1.9% for the quarter and 4.0% for the year · Total revenues increased 76% to $15,318,000 for the quarter and increased 76% to $29,156,000 for the year · The Company opened two new Bad Daddy’s restaurants during the quarter and has opened one additional restaurant after the quarter ended for a total of five new restaurants opened since the beginning of the fiscal year · The five new Bad Daddy’s restaurants opened in fiscal 2015 are averaging in excess of $2.5 million in annualized sales · Sales for the company-owned Good Times restaurants for the quarter were $6,700,000 and Restaurant Level Operating Profit (a non-GAAP measure) was $1,063,000 or 15.9% as a percent of sales * · Sales for the Bad Daddy’s restaurants for the quarter were $8,441,000 and Restaurant Level Operating Profit (a non-GAAP measure) was $1,336,000 or 15.8% as a percent of sales * · Adjusted EBITDA (a non-GAAP measure) for the quarter increased 92% to $639,000 from $332,000 and increased 96% to $884,000 from $452,000 for the year* · The Company ended the quarter with $9.0 million in cash *For a reconciliation of restaurant level operating profit and Adjusted EBITDA to the most directly comparable financial measures presented in accordance with GAAP and a discussion of why the Company considers them useful, see the financial information schedules accompanying this release. Boyd Hoback, President & CEO said “Our new Bad Daddy’s restaurants are performing well, averaging over our $2.5 million in annualized sales target as of the end of April, despite above average snow in Colorado. Same store sales remain strong, we are improving our store level operating margins and we plan to accelerate our development into fiscal 2017 with entry into two new markets as well as our pipeline of locations in Colorado and North Carolina.We anticipate that we will be on track to meet or exceed our original revenue run rate goal of $100 million by the end of fiscal 2017 with further acceleration into 2018.” Commenting on Good Times Burgers & Frozen Custard, Hoback added “Good Times sales are impacted more by severe weather than Bad Daddy’s and we are pleased to have maintained positive same store sales with the above average snow we’ve had along with the competitive discounting environment.We have seen a significant bounce in our sales trend during periods of normal weather patterns and are maintaining our expectations for 3-4% same store sales growth for Good Times. We are focusing on our core brand tenets with a pipeline of both new products and improvements to our primary menu items that we believe will continue to entrench our competitive advantage with our customers.” 2016 & Preliminary 2017 Outlook: The Company currently anticipates the following for fiscal 2016 and 2017: · Total revenues of approximately $66 million to $67 million for fiscal 2016 and a preliminary outlook in excess of $88 million for the fiscal 2017 year for the fiscal 2017 year with a year end revenue run rate exceeding $100 million · Total revenue estimates assume same store sales growth of approximately 3-4% for the balance of the year and low single digits growth for fiscal 2017 for the Good Times concept and low single digits growth for the Bad Daddy’s concept for both the balance of the year and fiscal 2017 · General and administrative expenses of approximately $6.1 million to $6.2 million, including approximately $800,000 of non-cash equity compensation expense for fiscal 2016 · The opening of 1 new Good Times restaurant · The opening of 10-12 additional new Bad Daddy’s restaurants through the end of fiscal 2017 · Total Adjusted EBITDA* of approximately $4.0 million to 4.2 million in fiscal 2016 · Restaurant pre-opening expenses of approximately $2.0 million in fiscal 2016 · Capital expenditures (net of tenant improvement allowances) of approximately $7 million to $8 million in fiscal 2016 and $12 million to $14 million in fiscal 2017 Conference Call: Management will host a conference call to discuss its first quarter 2016 financial results on Tuesday, May 10, 2016 at 3:00 p.m. MDT/5:00 p.m. EDT.Hosting the call will be Boyd Hoback, President and Chief Executive Officer, and Jim Zielke, Chief Financial Officer. The conference call can be accessed live over the phone by dialing (888) 339-0806 and requesting the Good Times Restaurants (GTIM) call.The conference call will also be webcast live from the Company's corporate website www.goodtimesburgers.comunder the Investor section.An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. About Good Times Restaurants Inc.: Good Times Restaurants Inc. (GTIM) operates Good Times Burgers & Frozen Custard, a regional chain of quick service restaurants located primarily in Colorado, in its wholly owned subsidiary, Good Times Drive Thru Inc.Good Times provides a menu of high quality all natural hamburgers, 100% all natural chicken tenderloins, fresh frozen custard, natural cut fries, fresh lemonades and other unique offerings.Good Times currently operates and franchises a total of 37 restaurants. GTIM owns, operates, franchises and licenses 18 Bad Daddy’s Burger Bar restaurants through its wholly-owned subsidiaries.Bad Daddy’s Burger Bar is a full service, upscale, “small box” restaurant concept featuring a chef driven menu of gourmet signature burgers, chopped salads, appetizers and sandwiches with a full bar and a focus on a selection of craft microbrew beers in a high energy atmosphere that appeals to a broad consumer base. Good Times Forward Looking Statements: This press release contains forward looking statements within the meaning of federal securities laws.The words “intend,” “may,” “believe,” “will,” “should,” “anticipate,” “expect,” “seek” and similar expressions are intended to identify forward looking statements.These statements involve known and unknown risks, which may cause the Company’s actual results to differ materially from results expressed or implied by the forward looking statements.These risks include such factors as the uncertain nature of current restaurant development plans and the ability to implement those plans and integrate new restaurants, delays in developing and opening new restaurants because of weather, local permitting or other reasons, increased competition, cost increases or shortages in raw food products, and other matters discussed under the “Risk Factors” section of Good Times’ Annual Report on Form 10-K for the fiscal year ended September 30, 2015 filed with the SEC.Although Good Times may from time to time voluntarily update its forward looking statements, it disclaims any commitment to do so except as required by securities laws. GOOD TIMES RESTAURANTS INC INVESTOR RELATIONS CONTACTS: Boyd E. Hoback, President and CEO, (303) 384-1411 Jim Zielke, Chief Financial Officer (303) 384-1432 Christi Pennington (303) 384-1440 Good Times Restaurants Inc. Unaudited Supplemental Information (In thousands, except per share amounts) Three Months Ended March 31, Six Months Ended March 31, Statement of Operations Net revenues: Restaurant sales $ Franchise revenues 88 Total net revenues Restaurant Operating Costs: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy costs Other restaurant operating costs Royalty expense 0 60 0 98 New store preopening costs Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Acquisition costs 0 0 Franchise costs 27 27 54 53 Gain on restaurant asset sale (7
